Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities: “..first emptying wall and the second emptying wall…” in lines 3-4. The suggested change is: “..first emptying hole and the second emptying hole”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation: “the external wall” in lines 3-4. It is unclear which of the plurality of external walls of claim 1 this is in reference to. For examination purposes it has been assumed that the limitation refers to the at least one external wall of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Joo et al. (KR100820739B1) in view of Dannenmann (US3207373A).
Regarding claims 1, 10-13, Joo et al. teaches a laundry treatment appliance (see abstract) comprising: a cabinet 1 accommodating a laundry treatment chamber 5; and a drawer 11 configured to slide into the cabinet 1, the drawer 11 comprising: a plurality of external walls at least partially defining an external shape of a portion of the drawer 11 sliding into the cabinet 1 and comprising a drawer bottom wall opposite to a top side of the drawer 11 and drawer lateral walls each connecting said at least one bottom wall and a top side of the drawer 11 (reads on claim 10); at least two compartments 22, 24 configured to contain a laundry treatment agent and capable of containing multiple or single doses of said laundry treatment agent (since volume of dosage depends on the type and concentration of detergent as well as the desired operating cycle, which are all matters of intended use – whereby it has been determined that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (reads on claims 11-13), said compartment being delimited at least partially by at least a portion of at least one external wall of the plurality of external walls, wherein the portion of said at least one external wall comprises an emptying hole (see discharge opening associated with 42) in fluid communication with the at least one compartment 24 (see figures 1-3 and pages 5-6 of the translation). Joo et al. does not explicitly teach a closure device configured to selectively close and open said emptying hole. Dannenmann teaches a washing machine (see abstract) and a closure device (see e.g. 29-33, 21-25) that is configured to selectively close and open the emptying hole (see e.g. 26, 20) wherein the closure device 29-33/21-25 is arranged on an external side of the at least one wall of the detergent compartment 27/18 so as to be accessible and operable by a user externally for closing and opening the corresponding the emptying hole 26/20 (see figures 1-4, column 2, line 58-column 3, line 25). Since both Joo et al. and Dannenmann teach washing machines with detergent containers it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the drawer system by Joo et al. may include a closure device so as to allow for user-actuated detergent dispensing, as shown to be known and conventional by Dannenmann.
Regarding claims 2 and 5, Joo et al. and Dannenmann together teach the limitations of claim 1. Dannenmann also teaches in figures 3-4 and column 2, line 58-column 3, line 25 that the closure device 29-33/21-25 may comprise a plug element 28/21 (reads on sealing portion of claim 5) adapted to be selectively fitted into or extracted from the corresponding emptying hole 26/20 from outside.
Regarding claim 3, Joo et al. and Dannenmann together teach the limitations of claim 2. Joo et al. does not teach that the plug element comprises a pin member or screw member. However, Dannenmann teaches in figures 2-4 and column 2, lines 58- column 3, line 25 that the plug element 28/21/9 is configured so as to correspond to and be inserted and cover the emptying hole 28/21/8. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the shape of the plug element may be chosen so as to optimize the covering effect on the emptying hole based on the particular configuration of the emptying hole. Furthermore, it has been determined that changes in shape constitute an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 14, Joo et al. and Dannenmann together teach the limitations of claim 13. Joo et al. does not explicitly teach that each of the at least two compartments has an emptying hole. Joo et al. teaches in figures 2-3 and pages 5-6 of the translation that the emptying hole allows for dispensing of detergent from a compartment 24. Therefore, it would have been obvious to one of ordinary skill in the art that an emptying hole may be provided for each compartment so as to allow for dispensing of the detergent held therein. Hence, it is readily apparent that, in the modified system and as discussed above, each of the emptying holes may be provided with a corresponding closure device so as to provide the expected capacity to open and close the emptying holes.
Regarding claim 15, Joo et al. and Dannenmann together teach the limitations of claim 14. Joo et al. does not explicitly teach that the emptying hole is disposed on opposite lateral walls. However, since Joo et al. teaches in pages 5-6 of the translation that the emptying hole is provided in order to dispense fluid from the at least two compartments, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the emptying hole may be located based on the desired amount and flow of detergent dispensation. Furthermore, it has been determined that the rearrangement of parts constitutes an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Joo et al. (KR100820739B1) in view of Dannenmann (US3207373A) as applied to claim 2 and further in view of Brandt et al. (US20090229317)
Regarding claim 4, Joo et al. and Dannenmann together teach the limitations of claim 2. Joo et al. does not explicitly teach the material of the drawer. Dannenmann teaches in column 2, lines 5-11 that the plug element may be made of a flexible, rubber material. Brandt et al. teaches a washing machine (see abstract) and that plastic and metal are suitable materials for a detergent container (see paragraph [0014]). Since both Joo et al. and Dannenmann teach washing machines with detergent containers it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the drawer in Joo et al. may be constructed of metal or plastic so as to provide a suitable material of construction, as shown to be known and conventional by Brandt et al. Furthermore, it has been determined that the selection of a known material based on its suitability of its intended use constitutes an obvious design choice to one of ordinary skill in the art. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Allowable Subject Matter
Claims 6-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record is Joo et al. (KR100820739B1). Joo et al. fails to teach/disclose all of the limitations of claim 6. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part along with the requisite motivation for combination to anticipate or render the claimed invention obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINSAE B AYALEW/EXAMINER, Art Unit 1711